449 F.2d 347
UNITED STATES of America, Plaintiff-Appellee,v.Addison CHANDLER, Defendant-Appellant.
No. 30775 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 2, 1971.

Clyde Hurlbert, Biloxi, Miss., Courtappointed, for defendant-appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Asst. U. S. Atty., Jackson, Miss., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966